BROSKY, Judge,
concurring:
I concur in the result reached by the majority, because of our Supreme Court’s decision in Commonwealth v. Henderson, 451 Pa. 452, 304 A.2d 154 (1973). However, I wish to comment upon a significant factual difference between Henderson and the instant case. In Henderson, it was held that the evidence presented was insufficient to sustain appellant’s conviction for receiving stolen property. The court found in that case that other than showing possession of the car by appellant, the Commonwealth had produced little else to support an inference that the defendant had reason to know or knew that the car was stolen. Possession, itself, the court held, without a consideration of other circumstances, is insufficient for conviction. Some of these other circumstances, as set forth by the court in Henderson, are:
[t]he appellant’s conduct, the appellant's relationship to the victim; the elapsed time between the appellant’s possession and the theft; the situs of the theft and the situs of the possession; the kind of property; the quantity of the property; and the identifying characteristics of the property. (Emphasis added.)
Commonwealth v. Henderson, supra, 451 Pa. at 455, 304 A.2d at 156.
In Henderson, appellant took the stand and testified that he had borrowed the car from a man identified named Richard, who had met appellant that day while the two of them were helping a mutual acquaintance move from one apartment to another. Appellant testified that he had asked Richard if he could borrow his car for a short time in order to make a quick trip to a shopping center to purchase an anniversary gift. The court noted that appellant did not contradict any of the facts presented by the prosecution and the prosecution did not contradict any of the facts presented by appellant.
*515Similarly, in Commonwealth v. Grant, 235 Pa.Super. 357, 341 A.2d 511 (1975), appellant who was arrested while driving the car alleged to have been stolen, explained to the police that he did not have the owner’s card because the car belonged to a friend. Appellant testified on his own behalf, and produced a witness who corroborated his testimony. The Commonwealth did not offer any rebuttal.
Here, appellant did not take the stand. No explanation was offered at any time by him as to how he came to possess the vehicle in question. The police found the vehicle in front of appellant’s repair garage, where it was blocking traffic, and requested that appellant move the vehicle. Appellant refused, and an argument ensued, resulting in appellant’s arrest for disorderly conduct. Thereafter, appellant asked, “You want my vehicle moved, is that right? How about if I drive it to the station?...”
If it truly were appellant’s vehicle, appellant would have been able to show proof of ownership. He could not do so, however, since in fact the car belonged to someone else. Therefore, appellant’s statement, “You want my vehicle moved?” indicates that appellant wanted to give police the impression that the vehicle belonged to him when in fact he knew or should have known that it did not, since he did not have an owner’s card for it. Since appellant made no other statement in relation to the car, but did initially resist the officers’ request to move the car, it may be inferred that appellant knew or had reasonable cause to know that the car was stolen.
While it is beyond doubt that an accused does not have to take the stand, and that no adverse inferences may be drawn here from appellant’s decision not to testify in his own behalf, appellant’s conduct, in offering no explanation of his possession of the car, is nonetheless significant here, since a reasonable inference that appellant knew or had reasonable cause to know that the car was stolen could be drawn therefrom.
However, because of our Supreme Court’s decision in Commonwealth v. Henderson, supra, I must concur in the *516result reached by the majority here, since the Commonwealth’s evidence was not sufficiently strong so as to support the inference beyond a reasonable doubt.